DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3, 7,10-12,14,16-19 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6,10-11, 9,14,16-18 and 20, respectively of U.S. Patent No. 10,627,080. 
Applicant’s timely filing of an approved Terminal Disclaimer overcomes the previous double patenting rejections and those rejections are hereby withdrawn.
----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US PG Pub. No. 2007/0086198, previously cited) in view of Shew (US PG Pub. No. 2013/0051008).
Regarding Claim 10, Wilson discloses, at least in figure 6:. A lighting fixture for use in a facility (title), the lighting fixture (10, ¶ [0032], line 23) comprising: a unitary housing (30, ¶ [0029], unibody) adapted to be mounted to a surface in the facility (last 
Furthermore, see below) a second bracket (72, not labeled in fig. 6, see figures 7-8, ¶ [0035]) disposed within the unitary housing (30); and a lens (77, ¶ [0034], shown in figures 6-8 but only labeled in 7 and 8 and held by brackets labeled (72)) fixedly coupled to the unitary housing (30), the lens (77) seated against the second bracket (72) within the unitary housing (30)(see fig. 8).
Wilson does not specifically disclose that when LEDs are used that they would run along the central longitudinal axis.
Shew teaches, at least in figures 1-4, using a fluorescent bulb shaped light with LEDs (29, ¶ [0100], shown running along the center longitudinal axis (see fig. 4-5). This allows one to replace fluorescent bulbs with LEDs, which are more efficient, and to use a fluorescent type bulb to house the LEDs which would allow them to be plugged directly into the sockets (63) of Cruz.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide LEDs running along the central longitudinal axis of the lamp of Wilson, as taught by Shew, because LEDs are more efficient and it allows the use of the sockets of Wilson, without modification.
Regarding Claim 14, Wilson discloses in figure 6: wherein the first bracket (62) comprises a body (62 points to it), a first wing (65 left, ¶ [0032]) extending outward from the body (of 62) in a first direction (left), and a second wing (65 right, not labeled) extending outward from the body (of 62) in a second direction (right) opposite the first direction , and wherein the light source (17, fig.1,¶ [0032]) removed  in fig. 6) is coupled to the body of the first bracket (62)(via the sockets).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (198) in view of Shew (008) and further in view of Brunelli (US PG Pub. No. 2016/0305637, previously cited).
Regarding Claim 11, Wilson fails to disclose: wherein the light source comprises a printed circuit board (PCB) and a light-emitting diode (LED) board including the plurality of LEDs, wherein the LED board is arranged on the PCB such that the LED board extends along the longitudinal axis.
Brunelli teaches a configuration in figure 26, using an LED board (132) on top of a PCB (136)(¶ [0062]). (As shown in figure 26, the LED board provides a needed substantial support structure, more so than the printed circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a separate LED board on a PCB, as claimed, as taught by Brunelli, in the device of Wilson, as modified by Shew, when a more substantial support structure for the LEDs is required.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (198) in view of Shew (008) and further in view of Cruz et al (US PG Pub. No. 2014/0247603, previously cited).

Regarding Claim 15, Wilson fails to disclose further comprising a driver (although one would be required when using LEDs) coupled to the first wing of the first bracket (62), wherein the driver is seated against the first wing of the bracket between the plurality of LEDs and the first and second side walls of the unitary housing at a position offset from the longitudinal axis of the unitary housing.
Cruz discloses in figure 4: further comprising a driver (68, ¶ [0032]) coupled to the first wing (106) of the first bracket (runs all the way between sidewalls 86 and includes a cover for the driver and 2 wings 106), wherein the driver is seated against the first wing (106) of the bracket between the plurality of LEDs (on the right and the left) and the first and second side walls (86) of the unitary housing (14) at a position offset from the longitudinal axis of the unitary housing (14)(it is shown off center to the left).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a driver on the first bracket (which is close to the light sources) of Wilson, as taught by Cruz, to provide the DC current required for operating the LEDs.
-------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9, 12-13 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the first bracket being structurally separate from the unitary housing; ……………….wherein the light source is not accessible when the unitary housing is mounted to the surface in the facility” including the remaining limitations.
Claims 2-9 are allowable because of their dependencies.
	Cruz et al (US PG Pub. No. 2014/0247603) discloses many of the limitations of claim 1 in figure 4. However the first bracket is not structurally separate from the unitary housing and there is no motivation to make it so.
	Davis (US PG Pub. No. 2012/0236578) discloses many of the limitations of claim 1 in figure 2, but the light source (142) is accessible when the housing is mounted (it has a locking door) and it is disputable whether the first bracket is structurally separate from the housing. Providing the claimed properties to the lamp of Davis would require a complete redesign of the light fixture.
	Wilson et al (US PG Pub. No. 2008/0068831) discloses many of the limitations of claim 1 but the first bracket (62) in figure 6 is not structurally separate from the unitary housing and there is no motivation to make it so. Also, there is access to the light source (although difficult) without removing the fixture from the mounting surface of the facility.
Regarding Claim 12 and 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 12 and 21 the lens having a side that directly contacts the top wall of the unitary housing” including the remaining limitations.
Claims 13 is allowable because of its dependency on claim 12.
Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “wherein the driver is disposed between the first bracket and the driver cover” including the remaining limitations. 
Examiner Note: Cruz, above, discloses the driver and driver cover but the driver cover is part of the first bracket.
Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “the first bracket being structurally separate from the unitary housing” including the remaining limitations.
	Claims 18-21 are allowable, at least, because of their dependencies on claim 17.


Response to Arguments
Applicant’s arguments submitted 11/30/2020 are moot in light of applicant’s amendment of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879